Citation Nr: 1316633	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected headache disability.  



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to September 1999.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO.  

In May 2010 and July 2012, the Board remanded the listed issue for additional development.  The case has since returned to the Board.

The July 2012 remand noted that the Veteran revoked his power of attorney (North Carolina Department of Administration (NCDVA)) in September 2009, but that clarification was needed as to whether the NCDVA was still acting as the Veteran's representative.  

The RO subsequently requested clarification from the Veteran, but no response was received.  Further review of the claims folder shows that NCDVA revoked their power of attorney in September 2009.  See 38 C.F.R. § 14.631(f) (2012).  

The Board did not recognize any representation in either of its previous remands and there is no indication that the Veteran has since appointed another representative.  Under these circumstances, further attempts to clarify representation are not needed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2012).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Pursuant to the May 2010 remand, the Veteran was scheduled for a VA examination to determine the current severity of his service-connected headache disability.  Information in the claims folder indicates that the Veteran failed to report for his examination and that he was working as a contractor in Afghanistan.  

A November 2010 Rating Specialist conference report indicates that the Veteran was contacted through his mother.  The Veteran then called the RO, and it was agreed to hold the case until he returned from Afghanistan.  Another VA examination was scheduled in January 2012, but cancelled due to his failure to report.  

Pursuant to the July 2012 remand, the RO was to take appropriate steps to contact the Veteran to obtain information regarding any current treatment and to schedule him for a VA examination.  The Board specifically noted that the RO should utilize the alternate contact information provided by the Veteran.  

In July 2012, the AMC sent a development letter to the Veteran at a mailing address in Texas.  He was asked to identify treatment for his headache disability.  A follow-up letter was sent in August 2012.

In September 2012, the RO requested a VA examination.  The examination was cancelled in October 2012, and it was noted that a family member stated he was in Afghanistan.  

A January 2013 report of contact indicates that RO personnel spoke to the Veteran's mother.  She confirmed that he was not on active duty, but was a private contractor in Afghanistan and had been there for 5 years.  She did not know when he would return because it was difficult to get time off and the trip home took four days.  

On review, the previous remand directives were not substantially complied with.  See Dyment v. West, 13 Vet. App. 141 (1999).  That is, while the RO rescheduled the examination and contacted the Veteran's mother to confirm whether he was still in Afghanistan, there is no indication that they asked his mother to have him call VA or that they attempted to contact him through his alternate contact information (e.g., email address).

The Board sincerely regrets the delay occasioned by yet another remand.  However, additional efforts must be made to contact the Veteran and determine if and when he will be available for a VA examination.  The RO should also consider whether an examination request for a foreign resident beneficiary is appropriate.  See M21-1MR, III.iv.3.A.1.h.  

The Veteran is reminded that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate steps to contact the Veteran, to include utilizing alternate contact information (email address provided in the November 2010 Report of General Information and/or through his mother) and ask that he contact VA to discuss his claim.  All efforts to contact the Veteran should be documented in the claims folder.

2.  If the Veteran contacts the AMC/RO, he should be asked to identify any additional VA and non-VA health care providers who have treated him for his service-connected disability.  All identified records should be requested.  Authorizations for release of records should be obtained from the Veteran if necessary.  He should be informed that he may submit medical evidence to support of his claim in lieu of having a hearing.  

3.  The Veteran should also be asked whether he is available to attend a VA examination or, in the alternative, provide examination findings from a treating physician or another examiner at his current location.  

4.  If the Veteran is able to attend a VA examination or suitable alternative within a reasonable period of time, the AMC/RO should schedule him for an appropriate examination to ascertain the current severity of the service-connected headache disability.  The claims folder should be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheets for rating residuals of traumatic brain injury, the examiner should identify all symptoms and clinical manifestations of the service-connected headaches, to include any psychiatric manifestations and address the frequency, severity, and duration of psychiatric symptoms in terms of the Veteran's occupational and social adaptability.  A multi-axial diagnosis in accordance with the DSM-IV should be provided.  

The examiner should identify the Veteran's symptoms as well as the manifestations observed during the examination.  All appropriate testing should be performed.  

If unable to provide the requested information with any degree of medical certainty, the examiner should so state.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

5.  If the Veteran is unable to attend a VA examination within the United States within a reasonable period of time, the AMC/RO should determine whether the Veteran meets the criteria for an examination request pursuant to M21-1MR, III.iv.3.A.1.h (Handling Examination Requests for Foreign Resident Beneficiaries).  

6.  The Veteran is once again notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

7.  After completing all indicated development, the AMC/RO should readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for the service-connected headache disability in light of all the evidence of record.  Such evaluation must consider the new criteria pertaining to residuals of traumatic brain injury.  If any benefit sought on appeal remains denied, the Veteran and any recognized representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


